DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Wu-Song Huang (Reg. No. 72,198) on Dec. 23, 2021.
3.	The application has been amended as follows:
	In claim 1, at line 17, insert – direct – before “contact --.

Allowable Subject Matter
4.	Claims 1-12 and 14-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0207221.  The improvement at least comprises that: a string selection line separation pattern formed on a sidewall of the string selection line gate electrode; and string selection line separation pattern is in direct contact with a sidewall of the lower string selection line gate electrode and a sidewall of the upper string selection line gate electrode.
	In re claim 18, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0207221.  The improvement at least comprises that: a pad pattern disposed on the upper vertical channel structure, wherein the pad pattern includes a lower pad pattern and an upper pad pattern formed on the lower pad pattern, the lower pad pattern includes N-doped poly-crystalline silicon, and the upper pad pattern includes silicide.
	In re claim 20, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0207221.  The improvement at least comprises that: a pad pattern disposed on the upper vertical channel structure, wherein the pad pattern includes a lower pad pattern and an upper pad pattern formed on the lower pad pattern, the lower pad pattern and the lower string selection line gate electrode include N-doped poly-crystalline silicon, and the upper pad pattern and the upper string selection line gate electrode include silicide.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
7.	Applicant’s arguments, submitted on 111/9/21, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 25, 2021



/HSIEN MING LEE/